Citation Nr: 0920422	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-40 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1964 to October 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Waco RO, which denied a rating in 
excess of 30 percent for PTSD.  An October 2004 rating 
decision increased the rating to 50 percent, effective 
February 20, 2004.  The Veteran has not expressed 
disagreement with the effective date assigned.  As he has 
continued to express dissatisfaction with the 50 percent 
rating, and the rating is less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  In December 2006, the Veteran 
submitted additional evidence with a waiver of RO initial 
consideration.  In May 2007, the case was remanded for 
additional development.

In a November 2008 statement, the Veteran reported he was 
unemployed and unemployable due to his PTSD.  As this 
statement may be construed as a claim for a total disability 
rating based on individual unemployability due to service 
connected disabilities, it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action on his part is required. 


REMAND

On August 2007 VA examination to determine the severity of 
the Veteran's PTSD; the claims file was not available to the 
examiner for review.  He has since asserted that his PTSD has 
worsened; he states that he lost his job due to PTSD and that 
he was admitted to a PTSD residential program.  In October 
2008, the claims file was provided to the August 2007 VA 
examiner for review.  The August 2007 examining physician 
noted the evidence added to the record since he conducted the 
August 2007 examination (i.e., residential PTSD treatment, 
deteriorating job function, and Global Assessment Functioning 
(GAF) score of 47) and indicated that another examination may 
be warranted along with a psychological assessment and 
psychometric testing.  In light of the recommendation, 
another examination is indicated.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008)(while the appeal was pending), the Court held, in 
essence, that when there is a claim for an increased rating 
the Secretary must give the claimant (1) notice that, to 
substantiate the claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  The Veteran has not received notice 
that complies with these requirements.  As the matter is 
being remanded anyway, the RO will have an opportunity to 
provide such notice.

Accordingly, the case is REMANDED for the following:

1.  With respect to his claim for an 
increased rating for PTSD, the RO should 
provide the specific notice required in 
increased compensation claims, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), and 
summarized above.  He should have 
opportunity to respond.

2.  The RO should then arrange for the 
Veteran to be scheduled for an 
examination by a psychiatrist to 
ascertain the severity of his PTSD.  The 
Veteran's claims folder (specifically 
including the comments and  
recommendations in the October 2008 
addendum by a VA psychiatrist) should be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
completed, and all findings should be 
described in detail.  The examiner should 
have available a copy of the criteria for 
rating PTSD, and should note the presence 
or absence of each symptom listed in the 
criteria for ratings above 50 percent.  
The examiner should specifically comment 
regarding the extent of the Veteran's 
social and occupational impairment that 
is due to PTSD, including whether his 
PTSD symptoms have caused him to have 
deficiencies in areas including work, 
school, family relations, judgment, 
thinking, and mood.  The examiner should 
explain the rationale for all opinions 
given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue and appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

